
	
		III
		110th CONGRESS
		1st Session
		S. RES. 49
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Stevens (for himself
			 and Ms. Murkowski) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 15, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			March 23, 2007
			Considered and agreed to
		
		RESOLUTION
		Recognizing and celebrating the 50th
		  anniversary of the entry of Alaska into the Union as the 49th
		  State.
	
	
		Whereas July 7, 2008, marks the 50th anniversary of the
			 enactment of the Alaska Statehood Act as approved by the United States Congress
			 and signed by President Dwight D. Eisenhower;
		Whereas the Alaska Statehood Act authorized the entry of
			 Alaska into the Union on January 3, 1959;
		Whereas the land once known as Seward’s
			 Folly is now regarded as critical to the strategic defense of the
			 United States and important to our national and economic security;
		Whereas the people of Alaska remain committed to the
			 preservation and protection of the Union, with among the highest rates of
			 veterans and residents in active military service of any State in the
			 Nation;
		Whereas Alaska is the northernmost, westernmost, and
			 easternmost State of the Union, encompassing an area one-fifth the size of the
			 United States;
		Whereas the State of Alaska has an abundance of natural
			 resources vital to the Nation;
		Whereas Alaska currently provides over 16 percent of the
			 daily crude oil production in the United States and has 44 percent of the
			 undiscovered oil resources and 36 percent of undiscovered conventional gas in
			 the United States;
		Whereas Alaska’s 34,000 miles of shoreline form a gateway
			 to one of the world’s greatest fisheries, providing over 60 percent of the
			 country’s commercial seafood harvest;
		Whereas over 230 million acres of Alaska are set aside in
			 national parks, wildlife refuges, national forests, and other conservation
			 units for the benefit of the entire country;
		Whereas over 58 million acres are designated wilderness in
			 Alaska, representing 55 percent of the wilderness areas in the United
			 States;
		Whereas Alaska Natives, the State’s first people, are an
			 integral part of Alaska’s history, and preserving the culture and heritage of
			 Alaska’s Native people is of primary importance;
		Whereas the passage of the Alaska Native Claims Settlement
			 Act in 1971 signaled a new era of economic opportunity for Alaska
			 Natives;
		Whereas Alaska’s Native people have made major
			 contributions to the vitality and success of Alaska as a State;
		Whereas the people of Alaska represent the pioneering
			 spirit that built this great Nation and contribute to our cultural and ethnic
			 diversity; and
		Whereas the golden anniversary, on January 3, 2009,
			 provides an occasion to honor Alaska’s entry into the Union: Now, therefore, be
			 it
		
	
		That Congress recognizes and
			 celebrates the 50th anniversary of the entry of Alaska into the Union as the
			 49th State.
		
